Citation Nr: 1523833	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  14-42 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1945 to September 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have hearing loss, tinnitus, or a respiratory disability, that is related to his service.


CONCLUSION OF LAW

Hearing loss, tinnitus, and a respiratory disability, are not related to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has hearing loss, tinnitus, and a respiratory disability, due to his service.  He argues that he has these disabilities due to exposure to loud noise, fumes, and smoke from gunpowder in association with his duties as a mortar crewman.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Sensorineural hearing loss, and tinnitus, can be service connected on such a basis; however, as will be explained in more detail below, the record is absent evidence of this condition within a year following the Veteran's discharge from service. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

In Fountain v. McDonald, No. 13-0540 (February 9, 2015), the U.S. Court of Appeals for Veterans Claims held that tinnitus is an organic disease of the nervous system which constitutes a disease under 38 C.F.R. § 3.309(a), such that tinnitus now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2014). 

"Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a. 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Whispered and spoken voice testing have been recognized by VA as unreliable.  See VBA Training Letter 211D (10-02), dated March 18, 2010.

The Veteran's separation report, dated in October 1948 (he reenlisted within a few days of this discharge) shows that his primary duty was mortar crewman.

The Veteran's service treatment records include a May 1947 report which shows treatment for an upper respiratory infection, diagnosed as an acute catarrhal fever, with a notation of an uneventful recovery.  An examination report dated in October 1948 notes that his ears and respiratory system were normal, and that a hearing test was 15/15, bilaterally.  A chest X-ray was negative.  Another October 1948 examination report notes that his ears had no defects or diseases, and that his respiratory system, to include bronchi, lungs, and pleura, was normal.  Watch test results were 40/40 bilaterally, coin click test results were 20/20, bilaterally, and whispered, spoken, and binaural test results were 15/15, bilaterally.  An October 1950 report notes that a chest X-ray was negative.  A September 1950 examination report shows that his ears and drums had N.S.A. (no significant abnormality).  Whispered and spoken voice test results were 15/15, bilaterally.  In an associated "report of medical history," the Veteran indicated that he did not have a history of running ears, asthma, or shortness of breath.  The Veteran's separation examination report, dated in August 1951, shows that his ears, drums, lungs and chest, were clinically evaluated as normal.  A chest X-ray was negative.  There were no audiological test results or other relevant findings as to his hearing.  

As for the post-service medical evidence, it includes VA and non-VA reports, dated between 1950 and 2014.  Private treatment reports, dated between 1993 and 2014, show treatment for respiratory symptoms, with findings of asthma, bronchitis, and COPD (chronic obstructive pulmonary disease).  

VA progress notes contain notations of asthma, COPD, and tinnitus, with multiple notations of a history of smoking, variously reported as lasting from 20 to 30 years, involving 3/4 pack per day to one pack per day, with cessation of smoking at some point between the 1950s and the 1960s.  See e.g., reports, dated in July 2000, January 2001, September 2003, and June 2011.

A VA hearing loss and tinnitus disability benefits questionnaire (DBQ), dated in February 2012, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported duties as a mortar crewman during service.  With regard to occupational noise exposure, he reported 30 years of employment in the upholstery business of the furniture industry.  He also reported having participated in some recreational deer hunting.  

On examination, he had bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner noted that the Veteran's inservice test results all showed normal hearing, and that it is therefore as likely as not that aging, diet, disease, medication, and work or recreation-related noise exposure over six decades played a more significant role in the etiology of the Veteran's current hearing loss, and that military noise exposure was less likely as not the causative factor.  With regard to tinnitus, the examiner concluded that the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss.  The examiner explained that tinnitus is known to be a symptom associated with hearing loss.    

While the Veteran's exposure to noise during his military service more than 50 years ago is conceded, the Board finds that the claims must be denied.  Other than a single treatment for a respiratory infection in 1947, with no subsequent treatment, the Veteran was not treated for, or diagnosed with, a respiratory disorder during service.  There is no evidence of treatment for hearing loss or tinnitus.  None of the claimed conditions were shown upon separation from service.  All of the Veteran's inservice chest X-rays were negative.  Therefore, a relevant chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).

With regard to the claim for hearing loss, and tinnitus, the Veteran is shown to have both of these disorders.  However, the earliest medical evidence of either of these disorders is in 2012, which is about 50 years after separation from service.  There is no competent opinion in support of either of the claims.  The only competent opinions are found in the February 2012 VA DBQ, and these opinions weigh against the claims.  These opinions are considered highly probative, as the examiner summarized the Veteran's relevant service treatment records and post-service medical history, and based the opinions on a review of the claims file, and as the opinions are accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this regard, the Board has considered the examiner's discussion of the Veteran's whispered and spoken voice results during service, that such voice testing has been recognized by VA as unreliable.  See VBA Training Letter 211D (10-02), dated March 18, 2010.  However, the Veteran has not specifically claimed to have hearing loss or tinnitus symptoms during service, or on an ongoing basis since his service.  His statements as to why he believes these problems are the result of service are not always clear.     

Given that there are no audiometric test results of record during the Veteran's service, or following service until 2012, the Board cannot find any error with the examiner's discussion of these test results, as they are the only relevant inservice findings of record.  The February 2012 opinion is therefore adequate and no further development is warranted.  Therefore, service connection based on the theories of direct onset (38 C.F.R. § 3.303(a)), and a continuity of symptomatology (38 C.F.R. § 3.303(b)), is not warranted.  There is no evidence to show that sensorineural hearing loss, or tinnitus, was manifest to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  While the Veteran's noise exposure during service is clear, the fact that a problem appears to have developed about one-half century after service does not support his claims. 

With regard to the claim for a respiratory disability, the Veteran is shown to have this condition.  However, the earliest medical evidence of a respiratory disorder is in 1993, which is about 40 years after separation from service.  In this regard, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) (2014), and the U.S. Court of Appeals for the Federal Circuit has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no competent opinion in support of the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The issues on appeal are based on the contentions that hearing loss, tinnitus, and a respiratory disability, were caused by service.  Although a veteran is presumed competent to report hearing loss, tinnitus, and respiratory symptoms, see generally Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the Veteran has not specifically asserted that he has had any relevant ongoing symptoms since his service.  The Veteran's service treatment reports and post-service medical records have been discussed and reviewed.  The Veteran is not shown to have any of the claimed conditions during service, or for many years after service, and there is simply no probative evidence in this record that supports any of the Veteran's claims.  

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that hearing loss, tinnitus, and a respiratory disability, were caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via a letter dated in January 2012.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  With regard to the claims for hearing loss and tinnitus, the Veteran has been afforded an examination, and etiological opinions have been obtained.

With regard to the claim for a respiratory disability, the Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, the Veteran's service treatment reports do not show any relevant complaints, treatment, or findings for this claim, the claimed condition is not shown upon separation from service.  There is no current medical evidence to show that the Veteran has a respiratory disability due to his service, the Veteran is shown to have a long history of smoking, and the earliest medical indication of a respiratory disability is dated in around 1993 (about 41 years after separation from service).  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Further development of this case will not provide a basis to grant the claim. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for hearing loss, tinnitus, and a respiratory disability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


